DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 5/16/22, has been entered. Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman et al. (US 20100193184) in view of Hammer et al. (US 20120325465).
Regarding claim 1: Dolman discloses a downhole rock debris extraction system (Fig. 2; [0001]). Dolman discloses a downhole marking component 28, a ground control component 40, and a ground detection and extraction component (Figs. 1, 2; [0014], [0021]). Dolman discloses that the downhole marking component and the ground detection and extraction component are respectively electrically connected with the ground control component ([0021], [0023]). Dolman discloses that the downhole marking component is arranged at a drill bit 54 for underground excavation or near the drill bit (Figs. 1, 2; [0014]-[0016]). Dolman discloses that the marking component is configured to spray different types of markers in real time during the underground excavation performed by the drill bit, that the ground detection and extraction component is configured to detect the types of the markers, and that the ground control component is configured to manage and control the downhole marking component and to manage and control the ground detection and extraction component to determine the types of the markers in the rock debris (Figs. 1, 2; [0014]-[0016], [0021], [0023]). 
Dolman does not explicitly disclose that the markers attach to the cuttings and thus does not explicitly disclose that the marking component marks rock debris, the types of the markers on the rock debris are detected, and that the ground control component manages and controls mark the rock debris and determining the types of the markers on the rock debris. Hammer discloses that a marker can attach to the cuttings ([0006], [0016], [0020]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted the markers of Dolman with the markers of Hammer so that the markers would attach to the cuttings and enable the identification of the depth of origin of drill cuttings being analyzed. Further, as Dolman and Hammer both teach the use of markers to evaluate properties associated with cuttings, and as Hammer explicitly teaches markers that adhere to and travel with the cuttings, it would have been within routine skill to have selected a specific type of marker from a finite selection of markers. Such a selection would have been predictable with a reasonable expectation for success and with no unexpected results.
The examiner finds that Dolman, as modified by Hammer, discloses that the marking component marks rock debris (cuttings), that the types of the markers on the rock debris are detected, and that the ground control component manages and controls mark the rock debris and determining the types of the markers on the rock debris (see above; Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Hammer - [0006], [0016], [0020]). 
Regarding claim 2: Dolman, as modified by Hammer, discloses that the downhole marking component comprises markers (Dolman -30 (modified by Hammer)), a marker sprayer (outlets of tool 28 are equated with the sprayer as no specific detail is provided for the sprayer), a storage element and a control connection element, that the markers are stored in the storage element, that the marker sprayer is connected with the storage element and is configured to enable the markers stored in the storage element to be sprayed from the marker sprayer so that the markers are adhered to the rock debris, and the control connection element is respectively connected with the marker sprayer and the ground control component and is configured to enable the marker sprayer to spray according to managing and controlling of the ground control component (Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Hammer - [0006], [0016], [0020]); Dolman discloses the marker tool, sprayer, storage and control and Hammer discloses the specific markers that adhered to the cuttings). 
Regarding claim 3: Dolman, as modified by Hammer, discloses that the ground detection and extraction component comprises a detector, a sampler and a sample storage, that the detector is configured to detect the markers on the rock debris, and that the sampler is electrically connected with the ground control component and is configured to capture the rock debris (Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Hammer - [0006], [0016], [0020]; Dolman discloses the marker tool, sprayer, storage and control and Hammer discloses the specific markers that adhered to the cuttings; see also Dolman - 102 for analysis).
Dolman, as modified by Hammer, does not explicitly disclose that the sample storage is configured to store the rock debris according to a depth. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have provided storage for the rock debris (cuttings), of Dolman, as modified by Hammer, configured to store the rock debris according to a depth if such was desired. As Dolman teaches to isolate samples from a specific depth or time ([0021]) and as it is notoriously well known to store downhole samples and to preserve sample locations, it would have been within routine skill to have configured the storage of Dolman, as modified by Hammer, to store the rock debris according to a depth. Such a selection and configuration would have been predictable with a reasonable expectation for success and with no unexpected results. 
Regarding claim 4: Dolman, as modified by Hammer, discloses a control method for a downhole rock debris extraction system (Dolman - Fig. 2; [0001]). Dolman, as modified by Hammer, discloses, determining, by a ground control component, a first correspondence relation between well depth information and time information in real time, sending, by the ground control component, marker spraying information to a downhole marking component, so that the downhole marking component sprays different types of markers according to different marker spraying information (see above: Dolman - [0012]; Hammer - [0020], [0023] - both Dolman and Hammer disclose a relationship between real time and depth, Hammer discloses varied markers). Dolman, as modified by Hammer, discloses, spraying, by the downhole marking component, a type corresponding to the marker spraying information of each marker onto rock debris excavated by an drill bit (see above; Dolman - Figs. 1, 2; [0014]-[0016], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]). Dolman, as modified by Hammer, discloses determining, by the ground control component, a second correspondence relation between a time point for spraying each marker and a type of each marker in real time (see above: Dolman - [0012], [0018], [0021]; Hammer - [0006], [0016], [0020], [0023] - both Dolman and Hammer disclose a relationship between real time and depth, Hammer discloses varied markers). Dolman, as modified by Hammer, discloses managing and controlling, by the ground control component, the ground detection and extraction component to perform marker detection on the rock debris, to obtain a detection result, and determining, by the ground control component, the types of the markers (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0016], [0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]). Dolman, as modified by Hammer, discloses determining, by the ground control component, original depth information corresponding to the rock debris according to the detection result, the first correspondence relation and the second correspondence relation, wherein the original depth information is information for representing a vertical distance between a position before mining the rock debris and a mining uphole, and the well depth information of the rock debris is consistent with the original depth information of the rock debris (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0016], [0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]). 
Regarding claim 5: Dolman, as modified by Hammer, discloses that determining, by the ground control component, the first correspondence relation between the well depth information and the time information in real time comprises determining, by the ground control component, the time information in real time through a time sub-component (sensors), acquiring, by the ground control component, current well depth information of the drill bit and a current time point through a well depth distance measurement sub-component (sensors, processors), and determining, by the ground control component, the first correspondence relation between the well depth information and the time information (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]). 
Regarding claim 6: Dolman, as modified by Hammer, discloses that sending, by the ground control component, the marker spraying information to the downhole marking component comprises pre-generating, by the ground control component (the control system controls the release from markers; therefore the controller must have a program pre-installed to control the system), the marker spraying information that the different types of a plurality of markers are circularly sprayed in a fixed spraying frequency according to a sequence, and sending, by the ground control component, the marker spraying information to the downhole marking component (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]). 
Regarding claim 7: Dolman, as modified by Hammer, discloses that determining, by the ground control component, the second correspondence relation between the time point for spraying each marker and the type of each marker in real time comprises determining, by the ground control component, the time point in real time through the time sub-component (sensors, processors), determining, by the ground control component, the type of each marker sprayed by the downhole marking component every time and the time point for spraying each marker, determining, by the ground control component, the second correspondence relation between the type of each marker and the time point for spraying each marker, and storing, by the ground control component, the time point for spraying each marker and the type of each marker in a database according to the second correspondence relation (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023] - both Dolman and Hammer disclose a relationship between real time and depth, Ow discloses varied markers; Dolman discloses the marker tool, sprayer, storage and control). 
Regarding claim 8: Dolman, as modified by Hammer, discloses that determining, by the ground control component, the original depth information corresponding to the rock debris according to the detection result, the first correspondence relation and the second correspondence relation comprises determining, by the ground control component, the types of the markers on the rock debris according to the detection result, according to the second correspondence relation, matching in the database to obtain the types of the markers on the rock debris, and according to the first correspondence relation, determining the original depth information corresponding to the rock debris (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023] - both Dolman and Hammer disclose a relationship between real time and depth). 
Regarding claim 9: as discussed above, Dolman, as modified by Hammer, discloses that managing and controlling, by the ground control component, the ground detection and extraction component to perform marker detection on the rock debris to obtain the detection result, and determining, by the ground control component, the types of the markers, comprises managing and controlling, by the ground control component, a detector to obtain information of the rock debris, determining, by the ground control component, the markers on the rock debris, determining, by the ground control component, the types of the markers, managing and controlling, by the ground control component, a detector to obtain information of the rock debris, determining, by the ground control component, markers on the rock, and determining, by the ground control component, the types of the markers (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]; see also Dolman - 102 for analysis). Dolman, as modified by Hammer, discloses a detector to obtain image information of the rock debris (cuttings) or colors of the markers and thus, discloses the managing and controlling involving images and marker color. Hammer discloses the use of optical instruments and coloring markers (Hammer - [0021], [0027]). 
Regarding claim 10: Dolman, as modified by Hammer, discloses sorting, by the ground control component, all of the rock debris in an original depth sequence according to the original depth information of each of the rock debris, to obtain sequence information (see above; Dolman - [0021]). Dolman, as modified by Hammer, discloses managing and controlling, by the ground control component, a sampler to successively capture the rock debris according to the sequence information, that the sampler is a device arranged in the ground detection and extraction component and is configured to capture the rock debris (see above; Dolman - Figs. 1, 2; [0012], [0014]-[0018], [0021], [0023]; Hammer - [0006], [0016], [0020], [0023]). 
Dolman, as modified by Hammer, do not explicitly discloses that the sample storage is configured to store the rock debris according to a depth. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have provided storage for the rock debris (cuttings), of Dolman, as modified by Hammer, configured to store the rock debris according to a depth if such was desired. As Dolman teaches to isolate samples from a specific depth or time ([0021]) and as it is notoriously well known to store downhole samples and to preserve sample locations, it would have been within routine skill to have configured the storage of Dolman, as modified by Hammer, to store the rock debris according to a depth. Such a selection and configuration would have been predictable with a reasonable expectation for success and with no unexpected results. Thus, the examiner finds that the combination of Dolman and Hammer discloses storing, by the ground control component, the rock debris in a sample storage, and that the sample storage is a device arranged in the ground detection and extraction component and is configured to store the rock debris according to the depth. 
Response to Arguments
Applicants’ amendments and arguments, filed 5/16/2022, with respect to the rejections of claims 1-10 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/8/2022